Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 5, line 19 through page 8, line 14, filed 9 September 2022, with respect to the rejection of claims 1-4 and 7-10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
6.	Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 20180198169) in view of JP 2015220012 (hereafter JP ‘012).
Claim 1:	Fukui et al. in Figure 1, reproduced below) disclose a battery (1) comprising: 
a first electrode layer (21/22); 
a solid electrolyte layer (32) located on the first electrode layer (21/22); 
a second electrode layer (11/12) which is located on the solid electrolyte layer (32) and which is a counter electrode layer of the first electrode layer; and 
a space portion, 

    PNG
    media_image1.png
    630
    1006
    media_image1.png
    Greyscale

(Note that Figure 1 reproduced above has been construed as showing two second thickness portions – one in contact with a first and electrode, and one in contact with a second electrode; and, a third thickness portion joining the two second thickness portions.)
wherein the first electrode layer is a layer including a first collector (21) and a first active material layer (22) located on the first collector (21), 
the second electrode layer is a layer including a second collector (11), and a second active material layer (12) located on the second collector (11), 
the solid electrolyte layer (32) is a layer including a first thickness portion having a first thickness and a second thickness portion having a second thickness larger than the first thickness, 
the first thickness portion is located on the first active material layer (22), 
the second thickness portion is located on the first collector (21), 
the second active material layer (12) is located at a position which faces the first thickness portion and which does not face the first active material layer (22) via the second thickness portion, 
the second collector (11) is disposed with extending to a position facing the second thickness portion and a region provided with the second active material layer (12), 
the second thickness portion is in direct contact with the second collector (11) (paragraphs [0023]-[0047]). See also entire document.
Fukui et al. do not disclose a second solid electrolyte layer, the second solid electrolyte layer is located between the second active material layer and the first thickness portion, and the space portion is surrounded by the second solid electrolyte layer and the second thickness portion.
JP ‘012 discloses a first (13A) and a second solid electrolyte layer (13B) sandwiched between a positive (12) and negative (11) electrode (see e.g. Fig. 4), and paragraphs [0007]-[0010], [0012], [0014]-[0028] and [0031]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified solid electrolyte layer of Fukui et al. to comprises a first and second solid electrolyte layer.
With the modification, either of solid electrolyte layer 13A or 13B would be located between first active material layer (22) and the thickness portion while the thickness portion (corresponding to the other of either 13A or 13b) would be located on the second active material (active material layer 22 – solid electrolyte layer 13A or 13B) – solid electrolyte layer 13A or 13B – active material layer12).  Thus, the space would be surrounded by the solid electrolyte material 13A or 13B located between the first active material (22) and the second thickness portion thickness (contacting active material layer 22 and current collector 22)
One having ordinary skill in the art would have been motivated to make the modification to provide an entire solid electrolyte layer that would have exhibited excellent ion conductivity and excellent insulating properties (paragraph [0031], lines 14-16).
	Claim 2:	The rejection of claim 1 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the second thickness portion is located between the first thickness portion and a first end of the first collector (21) and between the first thickness portion and a second end of the first collector (21).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the second thickness portion is located between the first thickness portion and four ends of the first collector (21).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Fukui et al. disclose that the second active material layer (12) is located at a position in contact with the first thickness portion.
Claim 7:	The rejection of clam 7 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the solid electrolyte layer (32) includes a third thickness portion having a third thickness larger than the first thickness and smaller than the second thickness, and the third thickness portion is located at a position facing the second active material layer (12).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Fukui et al. disclose that the space is obviously formed only be the second solid electrolyte layer and the second thickness portion (i.e. replacing the solid electrolyte layer with the electrolyte layers of JP ‘012, would obviously provide the recited space).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Fukui et al. disclose that the second thickness portion is in direct contact with the first collector (21).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Fukui et al. disclose that a contact area between the second thickness portion and the first current collector (21) is larger than a contact portion between the second thickness portion (via a third thickness portion) and the second current collector (11).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein the Fukui et al. combination discloses that the second solid electrolyte layer (13A or 13B of JP ‘012) is in direct contact with the second collector (11/12 of Fukui et al.).
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein the Fukui et al. combination discloses that the first thickness portion (32 of Fukui et al.) is in direct contact with the second solid electrolyte layer (13A or 13Bof JP ‘012). 
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein the Fukui et al. combination discloses that the second thickness portion is in direct contact with the first collector (21).
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Fukui et al. disclose that the space portion is not in direct contact with the second collector (11).
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein Fukui et al. discloses that the second thickness portion is different from the third thickness portion (i.e. a third thickness larger than the first thickness and smaller than the second thickness).
Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729